MEMORANDUM **
Eduardo Gomez-Villanueva, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal or*534der. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law and claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review GomezVillanueva’s challenge to the BIA’s discretionary denial of a § 212(c) waiver. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief, are not renewable. 8 U.S.C. § 1252(a)(2)(B)(ii).”).
We need not reach Gomez-Villanueva’s contention that the BIA erred by failing to apply Matter of Blake, 23 I. & N. Dec. 722 (BIA 2005), as the BIA’s discretionary determination is dispositive.
Gomez-Villanueva’s contention regarding the IJ’s failure to issue an oral or written decision on remand is unavailing because the BIA remanded solely for the IJ to enter a final order of removal pursuant to Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.2004), overruled by Lolong v. Gonzales, 484 F.3d 1173 (9th Cir. 2007) (en banc).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.